Citation Nr: 1737866	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  17-10 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1944 to August 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which, inter alia, denied entitlement to service connection for tinnitus.  

The Veteran timely filed a Notice of Disagreement (NOD) for the denial of service connection for tinnitus in June 2015.  In January 2017, the RO issued a Statement of the Case (SOC) continuing the denial of service connection.  The Veteran perfected his appeal in a VA Form 9 filed in February 2017.

The record shows that in a June 2017 rating decision, the RO determined that new and material evidence had not been received to reopen a previously denied claim of service connection for breast cancer.  The Veteran filed a notice of disagreement with the RO's determination in August 2017.  Generally, the filing of an NOD confers jurisdiction on the Board and the next step is for the Agency of Original Jurisdiction (AOJ) to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  However, because the Board's review of the claims file reveals that the RO is still taking action on this issue, the Board will not exercise formal jurisdiction over it at this time.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran has tinnitus that had its onset during active service.



CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Due Process

Neither the Veteran nor his representative has raised any issues with the duty to notify or the duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).

Service connection for certain enumerated chronic disabilities, including an organic disease of the nervous system, may be also be established on a presumptive basis under 38 C.F.R. § 3.303(b).  To establish service connection under this provision, there must be: evidence of a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307), and subsequent manifestations of the same chronic disease; or if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology after service.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that the continuity of symptomatology provisions apply only to listed chronic conditions); see also Fountain v. McDonald, 27 Vet. App. 258, 271 (2015) (holding that "§ 3.309(a) includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system.'").

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

In considering the evidence of record under the laws and regulations concerning service connection, the Board concludes that the Veteran is entitled to service connection for tinnitus. 

Although the Veteran's DD Form 214 shows that his military occupational specialty (MOS) was cook, the Veteran has credibly reported that he had exposure to high levels of noise while traveling overseas on a ship.  He has explained that although not in combat, he participated in the testing of guns overseas for training purposes.

According to the Veteran, he currently experiences a ringing sound in his ears.  Significantly, the Veteran reports that he has experienced tinnitus since the time aboard the troop ship.  In a June 2015 VA Form 21-4138, Statement in Support of Claim, the Veteran stated that he was about 25 feet from five-inch guns being fired, without hearing protection.  He stated he lost his hearing completely in his left ear for a few hours and the only thing he could hear was the ringing.  Although his hearing returned, the ringing remained and has persisted to this day.  He also recalls being assigned to a 90-millimeter gun.  He was not issued hearing protection.

The Board can find no information in the claims file that challenges or calls into question the Veteran's statements regarding onset and subsequent history of experiencing tinnitus.  

In that regard, the Veteran's complete service treatment records (STRs) could not be located.  According to a June 2014 VA Form 21-3101, the service department has indicated that the Veteran's records were destroyed in the 1973 fire at the National Personnel Records Center.  In a case like this in which a Veteran's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist a veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Washington v. Nicholson, 19 Vet. App. 362, 370 (2005).  However, this heightened obligation does not establish a heightened "benefit of the doubt" or lower the legal standard for proving a claim of service connection; rather, it increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to a veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996); Ussery v. Brown, 8 Vet. App. 64 (1995). 

In this case, the Board has assessed the weight of all the evidence, including the medical and lay evidence, to determine its probative value.  After considering all the evidence, a reasonable doubt has arisen.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In that regard, the Board finds that the Veteran's statements with respect to onset of tinnitus in service and continuity of symptomatology are credible.  Furthermore, the Board notes that because of the inherently subjective nature of tinnitus, it is readily capable of lay diagnosis.  See Charles v. Principi, 16 Vet. App. 370 (2014).  Further, in certain situations, lay evidence may be sufficient to diagnose a medical condition.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (stating the "[l]ay testimony is competent ... to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection'" (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994))).  The Veteran is competent to report when he began experiencing tinnitus and the history of his symptoms.  Given these definitions, the Board finds that the Veteran is competent to relate a history of noise exposure during service as well as in-service and post-service tinnitus.

In June 2015, the Veteran submitted private treatment records from his treating physician.  While a diagnosis of tinnitus was not rendered, the impression stated that, by history, the Veteran had a history of extensive noise exposure in World War II, which had contributed to his decreased hearing acuity.  The Veteran also submitted a Buddy Statement from a grade-school friend, who recalls the Veteran complaining of ringing in his ears when he returned from active service.

The Board finds the Veteran's statements to be credible and further supported by the lay statement referenced above.  There is no other probative evidence of record which attributes the Veteran's current tinnitus to any other cause than noise exposure in service.  Based on the totality of the evidence, and resolving reasonable doubt in his favor, the Board finds that the Veteran currently has tinnitus that was incurred during his active military service.  Thus, service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303 (2016).


ORDER

Entitlement to service connection for tinnitus is granted.




______________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


